DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 November 2022 has been entered.
Claims 1, 3, 6, 23, 30, 36-37, 48-49, 52, 248-252, and 260-263 are pending.
The previous rejections have been updated as necessitated by amendments to the claims.  The updated rejections follow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, 30, 36-37, 48-49, 52, and 248-252 and 260-263 are rejected under 35 U.S.C. 103 as obvious over Siskin (US 2008/0245705) of Luo (CN 101144030, hereinafter referring to translation from ip.com) and Fan (Experimental study on using ionic liquids to upgrade heavy oil).
Regarding claims 1, 6, 30, 36-37, 43, 48-49, 52, 248-249, 252, Siskin teaches upgrading bitumen or vacuum resid feeds [0010], [0033-35] by treatment with heat and toluene or naphtha diluent [0030] and ionic liquid [0031].  Siskin teaches upgrading temperatures of 50-225°C [0014]. Siskin teaches separating the upgraded hydrocarbon product from the ionic liquid [0010-13]. Siskin teaches anions such as Al2Cl7- and Ga2CL7- [0020], [0025].  Examiner notes that Applicant’s instant specification teaches the same Al2Cl7- and Ga2CL7- chlorometallate anions having the claimed properties [0292], therefore it is expected that Siskin Al2Cl7- and Ga2CL7- would also meet the claimed properties such as “strong lewis acid”, Gutmann acceptor number, and mole fraction.
It is expected that the same “cracking” reaction would occur, since Siskin teaches the same reactants and process conditions as claimed.
Siskin teaches ionic liquids comprising ammonium compounds having composition R14N+ wherein each R group is an alkyl group [0017].  Examiner notes that Siskin ammonium group could be tetra ethyl ammonium, while the instantly claimed HN222 refers to tri ethyl ammonium, where one of the R groups is hydrogen instead of alkyl of Siskin.
However, Luo teaches a similar process for upgrading heavy oils using ionic liquids (page 2, see summary of the invention).  Luo similarly teaches quaternary ammonium cations (page 3).  Luo teaches that the R groups can be selected from alkyl or hydrogen, and the anions can be selected from compounds including AlCl4- and Al2Cl7- (page 3).  Examiner notes that the ammonium groups of Luo would include triethyl ammonium when one of the R groups is H, and the remainder are ethyl.  Luo teaches that the upgrading with the ionic liquid results in cracking of the hydrocarbons (page 2).  
Similarly, Fan teaches upgrading heavy oils with ionic liquids.  Fan teaches ionic liquids using triethyl ammonium cation and AlCl4- anion (see table 1). 
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the triethyl ammonium cation of Luo/Fan, since these references disclose that such cations are suitable for upgrading heavy oils to produce cracking reactions.  Examiner notes that triethyl ammonium compounds would meet the limitations regarding claim 48 “protonated” compounds. 
Regarding claims 250 and 260-263, the previous combination teaches the limitations of the prior claims, as discussed above.  Further, Siskin teaches HSO4- , H2PO4- , and RSO3- anions [0020], [0022].  Siskin teaches Similarly, Luo teaches HSO4- , H2PO4- , and RSO3- anions (see top of page 4). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Siskin (US 2008/0245705) in view of Luo (CN 101144030, hereinafter referring to translation from ip.com) and Fan (Experimental study on using ionic liquids to upgrade heavy oil) as applied to claim 1 above, and further in view of Kuznicki (US 2009/0288994).
Regarding claim 3, the previous combination teaches the limitations of claim 1, as discussed above.  Siskin teaches using various heavy hydrocarbon feeds including bitumen.
Further, Kuznicki teaches it is common bitumen is recovered with diluent and froth flotation prior to further upgrading [0002-0003].
Therefore, it would have been obvious to the person having ordinary skill in the art to have sent the Kuznicki froth floatation/diluent treatment to recover the bitumen feed of Siskin, since Siskin teaches using heavy oil feeds such as the bitumens recovered by Kuznicki.  I
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Siskin (US 2008/0245705) in view of Luo (CN 101144030, hereinafter referring to translation from ip.com) and Fan (Experimental study on using ionic liquids to upgrade heavy oil) as applied to claim 13 above, and further in view of Painter (US 2011/0042318).
Regarding claim 23, the previous combination teaches the limitations of claim 13. 
The previous combination does not explicitly disclose the claimed recovery and recycle of toluene and ionic liquid.
However, Painter teaches a similar process for upgrading heavy hydrocarbons using ionic liquid and organic solvents.  Painter teaches recovering the toluene and ionic liquid and recycling them to the process [0026-0034], see figure.
Therefore, it would have been obvious to the person having ordinary skill in the art to have performed the separation and recycle of solvents and ionic liquid as disclosed by Painter, for the benefit of reducing raw material costs.
Response to Arguments
Applicant's arguments filed 23 November 2022 have been fully considered but they are not persuasive.
Examiner considers Applicant’s arguments to be:
The prior art of record does not disclose a combination of lewis acid ionic liquid and Bronsted acid ionic liquid.  
Some improvement in cracking is observed from Example 3 of the instant specification.  
Siskin is drawn to removal of asphaltenes; Luo and Fan do not disclose bitumen feed. 
Regarding Applicant’s first argument, Examiner notes that the prior art discloses the claimed lewis acid and Bronsted acid components, as applied in the rejections above.  Examiner notes that the rejections teach the more narrow limitations of the dependent claims - - for example, the lewis acid components of claims 36-37 and the Bronsted acid components of claims 48-49.  Examiner additionally notes that it is prima facie obvious to combine two compositions know for the same purpose (see MPEP 2144.06, I).
Regarding Applicant’s second argument, Examiner notes that Example 3 is not commensurate in scope with the claim language.  Example 3 is limited to a specific dosage of ionic liquid catalysts, at a temperature of 150°C for 1 hour.  Additionally, the lewis acid is limited to triethylammonium heptachloridialuminate; and the Bronsted acids are triethylammonium hydrogen sulfate or n-methylpyrrolidone hydrogen sulfate (see Example 3).  The instant claims are much broader in scope than Example 3.  Further, Examiner notes that Example 1 (lewis acid ionic liquid alone) and Example 2 (Bronsted acid ionic liquid alone) teach ionic liquid dosage of 10% or 20%.  Example 3 teaches 5 mg of bitumen, and 1.2 g (0.6 g lewis acid ionic liquid + 0.6 g Bronsted acid ionic liquid).  The dosage of 1.2 g would be 24% of 5g, which is higher than the dosage of 10% or 20% of the lewis acid ionic liquid or Bronsted acid ionic liquid alone.  In this regard, it is not seen where a slight increase in light yield would be evidence of new or unexpected results, since the dosages are not equivalent.
Regarding Applicant’s third argument, Examiner notes that as previously noted in the Advisory/interview summary, the prior art teaches multiple upgrading reactions occurring simultaneously, similar to the instant specification teaching that the same conditions, feeds, and ionic liquid catalysts may be used to obtain viscosity reduction, cracking, desulfurization, demetallization, asphaltene extraction, etc.  Further, Applicant’s instant specification teaches both trialkyl ammonium and tetraalkylammonium ionic liquid catalysts [0147], [0169], [0196], [0215].  In this regard, it is expected that Siskin “upgrading” would also comprise cracking reactions.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO 00/40673 – Green, previously of record teaches cracking hydrocarbon feeds using ionic liquid catalysts (abstract).
US 2018/0187100 – Koseoglu teaches triethyl ammonium cations in ionic liquids used for treating heavy hydrocarbons [0024-0028].
US 2010/0129921 – Timken teaches alkylation catalysts comprising ionic liquids [0055-0069].
US 2010/0116713 – Ortega Garcia teaches cracking of heavy hydrocarbons using ionic liquid catalyst [0031]
US 2006/0272983 – Droughton teaches upgrading hydrocarbons with recycle of toluene and/or naphtha solvent [0066]
US 2011/0155635 – Serban teaches treating bitumen or resid feed [0014] with ionic liquids [0020] at temperatures of 10-300°C [0028]
US 2009/0145806 – Hamad teaches using ionic liquid in conversion of hydrocarbons, and includes recycling ionic liquid
US 2012/0121485 – Robers teaches upgrading hydrocarbons with ionic liquid
US 2010/0193401 – Nares Ochoa teaches upgrading heavy crude with ionic liquid catalyst.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE STEIN/Primary Examiner, Art Unit 1771